REQUESTED BY: Paul H. Roberts, Director, Oil and Gas Conservation Commission.
Whether the Oil and Gas Conservation Commission's usage of motor vehicles qualify such vehicles as a `duty station' within the meaning of Neb.Rev.Stat. § 81-1011 (Reissue of 1976)?
No.
You have asked whether the Oil and Gas Commission's usage of motor vehicles qualify such vehicles as a `duty station' within the meaning of Neb.Rev.Stat. § 81-1011 (Reissue of 1976). In our opinion, a vehicle used by the Oil and Gas Conservation Commission is not a `duty station' as contemplated by section 81-1011.
Neb.Rev.Stat. § 81-1011 (Reissue of 1976), provides as follows:
   "State-owned vehicles are defined for the purpose of sections 81-1008 to 81-1017 as all vehicles acquired primarily for the purpose of transporting state employees in their official duties from one job location to another, but shall not include special-use vehicles, such as buses, laundry trucks, mail trucks, airport security vehicles, military trucks, and cars; vehicles which are considered a duty station, such as vehicles used by the Nebraska State Patrol or game wardens; or those vehicles which, by nature of their usage, require the installation or carrying of special equipment which precludes the use of such vehicles for multiple agency transportation usage."
As originally enacted in 1969, section 81-1011 did not contain any specific exemptions. However, in 1975, the Legislature amended section 81-1011. Included in that amendment was the provision that the definition of state-owned vehicles shall not include `vehicles which are considered a duty station, such as vehicles used by the Nebraska State Patrol or game wardens.'
The legislative history of the 1975 amendment reveals that its purpose was to exempt certain special use vehicles from the definition of state-owned vehicles in section81-1011. Specifically, the types of vehicles sought to be excluded were those which fulfilled special purposes and could only be used by one type of state employee.
Vehicles which are considered to be a `duty station' are not included within the definition of state-owned vehicles in section 81-1011.
In our opinion, a vehicle is a `duty station' only when the vehicle being used is an integral part of the performance of the duties of the person using the vehicle. In other words, the vehicle must be used for more than just transportation purposes. Examples would be vehicles used by state patrolmen or game wardens.
Both patrolmen and game wardens are obviously at their duty station when they are within their vehicles. They are not merely using the vehicle to transport themselves from one job location to another.
With the above distinction in mind, it is our opinion, based on the information contained in your letter to us, that the primary purpose of the vehicles used by the Oil and Gas Conservation Commission is to transport employees from one inspection site to another. Thus, such vehicles are not a `duty station' under section 81-1011.